Judgment, Supreme Court, Bronx County (Dorothy E. Kent, J.), entered on December 27,1982, unanimously reversed, to the extent appealed from, on the law and the facts, to the extent of vacating the judgment in favor of plaintiff-appellant and ordering a new trial on the issue of damages, for pain and suffering only, with $75 costs and disbursements of this appeal to abide the event, unless the defendant-respondent, within 20 days after service upon its attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to increase the award to said plaintiff-appellant to $200,000 and to the entry of an amended judgment in accordance therewith. If defendant-respondent so stipulates, the judgment, as so amended and increased, is affirmed, without costs and without disbursements. After review of the record, we find the damages awarded inadequate to the extent indicated. Concur — Kupferman, J. P., Sullivan, Carro, Milonas and Kassal, JJ.